Citation Nr: 9918222	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-20 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear disorders.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January to August 1943.  
In an October 1943 RO decision, service connection was 
awarded and a 10 percent disability rating was assigned for 
left ear otitis media, with discharge and hearing loss.  In 
January 1947, service connection was awarded and a 10 percent 
disability rating was assigned for left ear mastoiditis.  In 
March 1948, the RO reduced the rating for left ear 
mastoiditis to a noncompensable rating.  In February 1949, 
the RO proposed to sever service connection for left ear 
otitis media, with discharge, based on a determination that 
the disability pre-existed service and was not aggravated by 
service.  Service connection was severed for both left ear 
otitis media and left ear mastoiditis in May 1949.  In an 
August 1949 decision, the Board of Veterans' Appeals (Board) 
denied an appeal for restoration of service connection for 
left ear otitis media and left ear mastoiditis with defective 
hearing.  The veteran was informed of the decision in an 
August 1949 letter.  

In an October 1996 written statement, the veteran requested 
that his claim of service connection for left ear mastoiditis 
be reopened.  In a December 1996 statement, he requested the 
reopening of his claim of service connection for a left ear 
disorder, including defective hearing.  This appeal arises 
from a May 1997 rating decision in which the RO denied 
service connection for left ear disorders on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  

In an October 1998 Supplemental Statement of the Case, the RO 
acknowledged receipt of, and reviewed, certain evidence which 
had been added to the record.  Thereafter, the RO 
characterized the issue on appeal as service connection for 
ear disease.  However, the Board notes that the RO has not 
formally reopened the claim of service connection for left 
ear disorders.  Accordingly, the issue on appeal appears as 
listed on the preceding page.  



FINDINGS OF FACT

1.  Restoration of service connection for left ear otitis 
media and left ear mastoiditis with defective hearing was 
denied by the Board in August 1949 on the basis that the 
veteran's left ear disorders pre-existed service and were not 
aggravated by service.

2.  Evidence submitted since the August 1949 Board decision 
tends to show the veteran's left ear disorders began or were 
aggravated by trauma in service.  


CONCLUSION OF LAW

Evidence received since the Board denied the appeal for 
restoration of service connection for left ear otitis media 
and left ear mastoiditis with defective hearing is new and 
material and the claim of service connection for left ear 
disorders may be reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record when the Board denied the appeal for 
restoration of service connection for left ear otitis media 
and left ear mastoiditis with defective hearing included the 
veteran's service medical records, which showed that his 
hearing and ears were normal on service entrance examination 
in January 1943.  In May 1943, he complained of slight 
discharge from his left ear for the previous ten days.  He 
gave a history of discharge from both ears as a child until a 
tonsillectomy and adenoid removal were performed.  The 
diagnosis was acute otitis media.  Acute otitis media was 
also diagnosed when the veteran was treated for a left ear 
discharge in July 1943.  A July 1943 note from the Norfolk 
Naval Hospital indicated that, "According to [the veteran's] 
accepted statement, he has had an intermittent pain and 
discharge from the left ear since he was 5 years old.  Filed 
letters from his civilian otologist and his mother establish 
the fact that he was under treatment for otitis media for a 
month or more about two months prior to enlistment."  The 
diagnosis was left otitis media with hearing loss.  The 
examiner noted that this disorder rendered the veteran 
physically unfit for retention in service.  The service 
medical records also include a July 1943 Statement in 
Acquiescence, which was signed by the veteran, and noted that 
left ear otitis media existed prior to service and was not 
aggravated by service.  

In an October 1943 letter, the veteran's mother indicated 
that he had "a little ear trouble" in the preceding year 
and had been treated in September and October 1942.  She 
added that the treating physician had said his ear was all 
right and she believed that his ear had been normal when he 
enlisted in service.  She speculated that his current ear 
complaints were related to "abandon ship" training in 
service.  He had a punctured ear drum, hearing loss, and 
discharge from his ear.  In an October 1943 rating decision, 
the RO granted service connection and assigned a 10 percent 
disability rating for left ear otitis media, with discharge 
and defective hearing.  The RO rating decision stated on its 
face that it was based upon a statement in the veteran's 
claim application, which indicated that a slight ear 
condition had existed one month before service and had been 
aggravated by training which included swimming and diving.  

On March 1944 VA examination, the veteran complained of poor 
hearing and occasional discharge from the left ear.  He 
reported having had ear trouble since the age of 5.  
Diagnoses included left ear chronic purulent otitis and 
chronic left ear mastoiditis.  On March 1944 VA x-ray 
examination of the left ear, the impression was chronic left 
ear mastoiditis.  

In a January 1945 statement, the veteran's representative 
submitted a claim for an increased rating for the service-
connected left ear disability.  A note from J. E. Talbot, 
M.D. indicated that the veteran had sustained considerable 
hearing loss over the previous year.  

On February 1945 VA examination, the veteran gave a history 
of a discharging ear since childhood, with recurrent episodes 
during service.  Since separation from service, his hearing 
acuity had diminished and was becoming increasingly worse.  
The diagnosis was chronic, suppurative left ear otitis media.  
In a March 1945 rating decision, the RO concluded that the 
evidence did not show a material change in the service 
connected left ear disability.  

Subsequently in March 1945, the veteran submitted a claim for 
an increased disability rating for service-connected left ear 
disorder.  He was hospitalized in March and April 1945, and 
examination revealed considerable tenderness to pressure over 
the mastoid.  Diagnoses were acute and chronic left ear 
otitis media and acute left ear mastoiditis.  In a May 1945 
rating decision, the RO denied an increased rating for 
service-connected left ear disorder.  

On March 1946 VA examination of the veteran's ears, he gave a 
history of recurring left ear infections since the age of 5.  
He reported undergoing mastoidectomy surgery in March and 
November 1945.  His left ear continued to drain, but his left 
ear hearing had improved since the second operation.  The 
diagnosis was chronic left, suppurative, severe otitis media.  

VA records reflected outpatient treatment of the veteran from 
February 1945 to January 1947, and a note showed that he 
underwent a third mastoidectomy surgery in August 1946.  The 
surgery was performed by W.F. Zinn, M.D.  A December 1946 
letter from Dr. Zinn confirmed medical treatment of the 
veteran since October 1945 and the August 1946 mastoidectomy.  
In a January 1947 rating decision, the RO granted service 
connection and a separate 10 percent disability rating for 
left ear mastoiditis.  

The veteran was hospitalized in September 1947, at the VA 
hospital in Fort Howard, Maryland, with symptoms relating to 
chronic left ear otitis media.  Diagnoses included chronic 
left ear mastoiditis, chronic left ear purulent otitis media, 
and left ear conductive deafness.  The examiner opined that 
the veteran's ear discharge would continue to improve and was 
expected to become completely dry.  An October 1947 audiogram 
showed improvement for left ear hearing acuity in the lower 
tones as compared to a September 1947 study.  

On VA examination in January 1948, the veteran reported that 
his left ear was dry and his hearing had improved since a 
radical mastoidectomy in September 1947.  Diagnoses included 
chronic, suppurative left ear otitis media, in remission and 
with no ear discharge since a fourth mastoid operation in 
September 1947.  In a March 1948 rating decision, the RO 
assigned a noncompensable rating for left ear mastoiditis.  

On January 1949 VA examination, diagnoses included chronic, 
suppurative left ear otitis media, with mastoiditis; in 
remission and with no discharge since a fourth mastoid 
operation in September 1947, as well as defective left ear 
hearing.  In a February 1949 rating decision, the RO proposed 
to sever service connection for left ear otitis media and 
left ear mastoiditis based on the veteran's reported history 
of intermittent pain and discharge from his left ear since 
the age of 5, and service medical records containing the 
military examiners' conclusion that chronic left ear otitis 
media existed prior to service and was not aggravated by 
service.  

In March 1949, the veteran's representative filed a notice of 
disagreement with the proposed severance of service 
connection and requested a hearing.  At a hearing in March 
1949, the veteran testified that, at the age of 5, he had had 
trouble with ear discharge as other children, but he denied 
having had ear infections or earaches prior to service.  He 
was also treated for a sinus disorder in the year prior to 
his enlistment.  When asked if he recalled any incident 
during service which, in his view, was responsible for his 
ear disorders, the veteran replied that he had been 
accustomed to frequent swimming, but was excused from 
swimming because of ear trouble which developed during 
swimming.  

In a May 1949 statement, Dr. Zinn noted the veteran's 
complaints of a painful ear with draining, an operation in 
August 1946, and a diagnosis of old chronic mastoiditis.  

In a May 1949 rating decision, the RO severed service 
connection for left ear otitis media and left ear 
mastoiditis, concluding that the evidence demonstrated that 
the left ear disorders pre-existed service and were not 
aggravated by service.  In August 1949, the Board denied the 
appeal to restore service connection for left ear otitis 
media and left ear mastoiditis with defective hearing.  The 
Board noted clinical statements indicating that the veteran 
had had intermittent pain and discharge in his left ear since 
the age of 5 and had been treated by a private otologist two 
months prior to service.  The Board concluded that the 
evidence of record showed that left ear disorders had pre-
existed service, and military and VA clinical records did not 
demonstrate aggravation of the pre-existing left ear 
disorders during service.  The veteran was informed of the 
Board's decision in an August 1949 letter.  

Evidence added to the record since August 1949 includes a 
March 1957 letter from the RO to the veteran, informing him 
that service connection for left ear disorders had been 
severed in May 1949, and an appeal in connection with the 
severance was denied by the Board in August 1949.  However, 
through inadvertence, VA disability benefit payments to the 
veteran had not been discontinued.  In a March 1957 letter, 
the veteran indicated that he would seek reinstatement of the 
payment of disability benefits because he had been discharged 
from service due to left ear disorders, and continued to 
receive treatment for otitis media.  

In a September 1961 VA Form 1-9 and a September 1961 letter, 
the veteran requested that his claim of service connection 
for left ear disorders be reopened.  He contended, in effect, 
that the service origin of his left ear disorders was shown 
by the fact that he had passed a service entrance 
examination, but had been required to undergo four ear 
operations since service and continued to receive treatment 
for permanent left ear disabilities.  The RO acknowledged the 
veteran's September 1961 Form 1-9 and letter with an October 
1961 letter informing him that the Board's August 1949 
decision had been final and that new and material evidence 
was required to reopen the claim of service connection for 
left ear disorders.  

In August 1986, the veteran submitted a request to reopen the 
claim of service connection for left ear disorders.  He noted 
that he had previously received VA disability benefits for 
his left ear disorders and desired that the benefits be 
resumed.  He reported that he was receiving medical treatment 
for his ears from Dr. Dennis Branger and had previously 
received treatment for his ears from Dr. Dudley Babb.  He 
also indicated that he was receiving disability benefits from 
the Social Security Administration (SSA).  The veteran 
submitted copies of VA correspondence confirming his prior 
receipt of VA disability benefits.  He also submitted copies 
of letters from Drs. James H. Biddison, Keith A. Manley, 
Mahmood Alikhan, William H. Goldiner, Sami A. Brahim, and 
James P. Keogh, referring to medical treatment for disorders 
not at issue in this appeal.  

In an October 1996 letter, the veteran asserted that he was 
seeking service connection for left ear mastoiditis and that 
no claim relating to this disorder had been previously 
adjudicated by VA.  

In a November 1996 letter, J. Dennis Branger, M.D. reported 
treating the veteran since 1982 for chronic ear problems.  
Subsequent to mastoid surgery, it was necessary for the 
veteran to be seen twice a year to prevent development of 
further infections and hearing loss.  Records of medical 
treatment of the veteran by Dr. Branger, dating from April 
1982 to September 1996, were also associated with the claims 
folder.  The records reflect treatment of the veteran's right 
ear as well as his left ear, but do not contain a medical 
opinion as to the etiology of the left ear disorders.  

Records of medical treatment of the veteran by Dudley C. 
Babb, M.D., dating from December 1948 to October 1966, were 
added to the claims folder.  These records do not contain a 
medical opinion as to the etiology of the left ear disorders.  

On VA audiometric evaluation in November 1996, the veteran 
gave a history of longstanding hearing loss, left ear greater 
than right, which began after he hit the water with his left 
ear during "abandon ship" exercises in 1943.  

In a December 1996 statement, the veteran asserted that he 
began having problems with ringing in his ear after abandon 
ship drills in service, and that statements in the claims 
folder to the effect that he had had left ear otitis media 
and left ear mastoiditis all of his life were not true.  He 
had had usual childhood earaches up until the age of 5, but 
they had ceased when his tonsils were removed.  He 
acknowledged having had a sinus infection and ear problems 
shortly before enlistment, but these problems had cleared up 
prior to his entrance into service and he had passed his 
service entrance examination.  Only after service had he been 
required to undergo three mastoid operations and a radical 
mastoidectomy.  The veteran also included a list of medical 
procedures he has undergone through the years.  

On VA examination of the veteran's ears in November 1996, he 
reported sustaining an ear injury during a drill in service.  
The examiner noted a positive mastoid defect on the left, but 
no evidence of active ear disease.  Audiometric examination 
showed a conductive hearing loss on the left.  The examiner 
did not opine as to the etiology of the left ear disorders.  

In a VA Form 9 submitted in June 1997 and at a hearing in 
October 1997, the veteran again asserted that he had had only 
childhood earaches when he was 5 years old.  The earaches had 
ceased when his tonsils and adenoids were removed.  Two 
months before his enlistment, he was treated by Dr. Talbot 
for a sinus infection.  Steel tubes were placed in his nose 
and he had had an earache at the time.  This condition was 
corrected with a few treatments prior to service.  During 
abandon ship training in service, he jumped from a 21-foot 
platform, belly flopped and landed on his left ear, causing 
it to ring for several days.  The veteran expressed his 
belief that this episode marked the onset of his left ear 
disorders.  Since service, he had undergone multiple 
operations and continued to receive medical treatment for 
left ear disorders.  

Subsequent to the October 1997 hearing, copies of a November 
1943 VA letter awarding the veteran disability benefits and 
the October 1943 letter from the veteran's mother were added 
to the record.  The veteran also submitted copies of portions 
of his service medical records, which he annotated to further 
explain his contentions.  He indicated that he had not been 
treated by a civilian otologist, but only by Dr. Talbot.  He 
also asserted that he had been too ill to realize what he was 
doing when he signed the Statement of Acquiescence in July 
1943, indicating that his left ear disorders pre-existed 
service and were not aggravated by service.  

In a March 1997 letter, Dr. Branger reported that he had been 
treating the veteran's recurrent draining ear and chronic 
mastoid problems for some time.  He had reviewed unspecified 
records, which appear to have included some or all of the 
service medical records.  Dr. Branger noted that the 
veteran's hearing and ears were normal on entrance 
examination.  Dr. Branger indicated that he had subsequent 
unspecified records that showed that after the veteran was 
involved in an abandon ship drill that he developed a 
draining ear.  He later underwent mastoid surgery and 
continued to have hearing loss and chronic, recurrent ear 
infection.  Dr. Branger opined that, due to worsening of the 
veteran's condition, the abandoned ship drill caused him to 
have a chronic draining ear and subsequent mastoid operations 
and hearing loss.  

The RO then forwarded the claims folder to a VA 
otolaryngologist for a medical opinion regarding the etiology 
of the veteran's left ear disorders.  In an August 1998 
medical opinion, the otolaryngologist explained that the 
March 1944 x-ray of the veteran's ears showed that the left 
ear never developed normally and indicated chronic ear 
disease rather than a temporary disorder which ceased after 
the veteran's tonsils were removed.  The examiner added that, 
a service medical record showing a perforation of the left 
ear drum with a foul discharge from that location was a 
classic description of cholesteatoma.  The examiner indicated 
that the bony erosion described in the records indicated that 
advanced, rather than early cholesteatoma was present.  The 
veteran's description of having been treated for sinusitis 
with metal rods prior to service suggested direct delivery of 
decongestants to treat the Eustachian tube for chronic cases 
of otitis media and persistent serous otitis.  The examiner 
cited additional evidence from the record and concluded that 
the veteran's left ear disorders pre-existed service and were 
not aggravated by service.  

In an October 1998 statement, the veteran contended that the 
evaluation by the VA otolaryngologist in August 1998 was 
inadequate because the examiner did not have access to the 
entire record and had not examined the veteran personally.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1110.  The Board's August 1949 decision denying 
the appeal for restoration of service connection for left ear 
otitis media and left ear mastoiditis with defective hearing 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104.  To reopen the claim, the veteran 
must present or secure new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence added to the record since the August 1949 Board 
decision includes Dr. Branger's March 1997 letter.  The 
letter was not submitted until 1997 and is not duplicative of 
other evidence in the record in August 1949.  It is new.  The 
letter discusses the left ear disorders at issue and 
pertinent medical evidence, and contains a medical opinion 
attributing the veteran's left ear disorders to trauma in 
service.  Dr. Branger's letter bears directly and 
substantially upon the subject matter under consideration, 
namely whether the veteran's left ear disorders began in, or 
were aggravated by, service.  Dr. Branger's letter is so 
significant that it must be considered to fairly decide the 
merits of the claim and is, therefore, material.  As new and 
material evidence has been submitted, the claim of service 
connection for left ear disorders may be reopened.  


ORDER

The claim of service connection for a left ear hearing loss 
disorder is reopened.  


REMAND

The claim of service connection for a left ear hearing loss 
disorder has been reopened.  The next step is a de novo 
determination as to whether the claim is well-grounded.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
bewteen the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, there is competent evidence of current left ear 
disorders.  There is evidence of incurrence or aggravation of 
the left ear disorders in service.  And, Dr. Branger has 
related the onset of the left ear disorders to trauma in 
service.  Therefore, all three elements of a well-grounded 
claim are present.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The duty to assist the 
veteran includes an obligation to obtain the records 
underpinning an SSA decision awarding disability benefits to 
the veteran.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Here, the record contains two medical opinions directly 
bearing on the etiology of the veteran's left ear disorders.  
However, it is unclear whether Dr. Branger had an opportunity 
to review the entire record, including the March 1944 VA x-
ray examination report, and other medical records referenced 
in the August 1998 medical opinion by the VA 
otolaryngologist.  It is also unclear whether the VA 
otolaryngologist had access to the complete record because 
that opinion did not make any reference to Dr. Branger's 
opinion, which is favorable to the veteran's claim.  The 
veteran has also indicated that he is receiving SSA 
disability benefits and the records underpinning the SSA 
decision granting disability benefits should be obtained.  

Accordingly, for the foregoing reasons, the claim is REMANDED 
to the RO for the following:  

1.  The RO should obtain all records of 
private or VA medical treatment of the 
veteran for left ear disorders which have 
not been previously associated with the 
claims folder, including records from J. 
Dennis Branger, M.D., of Baltimore, 
Maryland.  The RO should also request Dr. 
Branger to identify the records referred 
to in his March 1997 statement which he 
indicated showed that the veteran was 
involved in an abandoned ship drill.  In 
addition, the RO should inquire of the 
veteran as to those places at which he is 
currently receiving treatment for left 
ear disorders, and attempt to obtain 
those records he identifies, that are not 
already associated with the claims 
folder.  Consent forms for the release to 
the VA of the specified medical records 
should be obtained from the veteran.

2.  The RO should obtain copies of any 
SSA decision awarding disability benefits 
to the veteran and of all medical records 
upon which such decision was based.  

3.  After all of the above records have 
been obtained, the veteran should be 
afforded an examination by a VA physician 
skilled in the evaluation of ear 
disorders and hearing loss disability to 
determine the presence, etiology and 
severity of any left ear disorder(s).  If 
feasible, the examination should be 
performed by a physician who has not 
previously treated or examined the 
veteran.  Such tests as the examining 
physician deems necessary should be 
performed.  The examination should 
include an audiometric evaluation.  The 
examiner should set forth for the record 
each currently found left ear disorder.  
The examiner should furnish an opinion as 
to whether it is at least as likely as 
not that any left ear disorder(s) is/are 
the result of, or increased in severity 
beyond natural progress due to, trauma in 
service, as claimed by the veteran.  The 
clinical findings and reasoning which 
form the basis of the opinion should be 
clearly set forth.  The claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  

4.  The RO should then review the 
veteran's claim of service connection for 
left ear disorders on a de novo basis to 
determine whether it may be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
case, and given a reasonable opportunity 
to respond.  

The case should be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K.J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 

